By Consent of Mr. Pinckney of Counsel for the Complainant and Mr. Graeme of Counsel for the Defendant in this Cause on their joint Motion made to this Court; praying that the Accounts of the Estate of Levi Guichard deceased from the Time of the Death of Isabeau Guichard, may be referred to the final Award Judgment and Determination of certain Persons to be by this Court appointed Auditors for that purpose, It is Ordered; That Mr. John *412Colcock and Mr. George Austin on behalf of the Complainant and Benjamin Godin and Gabriel Manigault Esq. on behalf of the Defendant Do examine Settle and Adjust the said Accounts, And that they make due Return of the State thereof into this Court any time before the Sitting of the Same for Solemn Hearings in August next insuing. On Motion also made by the Defendant’s Counsel, That the Complainant do return the Increase of the Negro and other Slaves, now in his possesion, into the hands of the Defendant, And on hearing Counsel for the Complainant, and what was alledged by Counsel of either Side, The Court is of Opinion, That the Complainant do return the Said Increase of the Slaves upon the Defendants delivering up the Plate and Houshold Goods which have been remaining in his possession, and which belonged to the Estate of Levi Guichard And it is Ordered accordingly.
Alexr Stewart Deputy Register in Chancery
Eod. die P. M.
Present, His Excellency and the Several Honorable Members as above mentioned in the forenoon and the Master of this Court.